                        Case 4:21-cv-00697-Y Document 1-6 Filed 05/28/21 Page 1 of 2 PageID 20
                                                    THE STATE OF TEXAS                     SERVICE COPY
                                             DISTRICT COURT, TARRANT COUNTY

                                                                                                              CITATION                                                     Cause No. 153-325307-21
                                                                       SHAMIKA WHITFIELD
                                                                                                                 vs.
                                                                     CITY OF FORT WORTH

     TO : CITY OF FORT WORTH
                                                                                                    B/S CITY SECRETARY OFFICE/DEPT HEAD-MARY J KAYSER 200 TEXAS ST FORT WORTH, T
                                                                                                    76102 -




    You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF ' S ORIGINAL PETITION
    at or before 10 o 'clock A . M. of the Monday next after the expiration of 20 days after the date of service hereof
    before the 153rd District Court in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth,
    Tarrant County, Texas said PLAINTIFF being



    SHAMIKA WHITFIELD


    Filed in said Court on                      May 17th, 2021 Against
    CITY OF FORT WORTH


    For suit, said suit being numbered 153 -325307-2 1 the nature of which demand is as shown on said
    PLAINTIFF ' S ORIGINAL PETITI ON                         a copy of which accomp anies this c i tation .




                                    EMMANUEL ALBARADO
                       Attorney for SHAMIKA WHITFIELD Phone No . (940)218-6644
                       Address      4216 NI 35 DENTON , TX 76207
                                                                                                                                                                                                             00

                   Thomas A. Wilder                              , Clerk of the Distric t Court of Tarrant County, Texas. Given under~                                                               and          an?        the seal
    o, sa,d coo,,, a, o,,,,o '" ,ho c;,y o, ,o,, wo,,h, ':~s ,ho,,,~ ~                                                                                                                                   Dep~ ~


                                                                                                                                          NATALIE THI             EN                                     •
                                                                                                                                                                                                              , ..., .
                                                                                                                                                                                                                  f     ".

NOT ICE: You have been sued. You may employ an attorney. If you or your attorney do not file a written answer wi th the clerk who issued this citation by 10:00 AM. on the Mondc\fnext following the 1~ ¢ ~ation of twenty
                                                                                                                                                                                            v~            S
days after you were served I.his citation and petition, a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures fo the other parties of
th.is suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.
                     Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                                                    OFFICER'S RETURN *15332530721000005 *
    Received this Citation on the                                         day o f - - - - -- - - - -- - - -                                                at                o'clock __M; and executed at
    - - - - - - - - -- - - - - - - - - - within the county o f - - -- - - -- - ' State of _ _ _ _ _ at _ _ _ _ o ' clock M
    on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ , _ _ __ by mailing to the within named---- - - - - - - - - - -- - -- - -


    a true copy of this Ci t ation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION                                                                                   having first
    endorsed on same the date of delivery.




                                              Deputy/Constable/Sheriff:
    County of                                                                 State o f - - - - - - -                         By - - - - - - - -- - - - - -- - - - - - - - - Deputy
    Fees$ _ _ _ __
    State of                                      County of                                                                       (Must be verified if served outside the State of Texas)
    Signed and sworn to by the s a i d - - - - - -- - - - -- -- - -- - - before me this ___ day of
    to certify which witness my hand and seal of office
     (Seal)
                                                                                   County of - - - - - - - - - - - ' State of
                                                                                Case 4:21-cv-00697-Y Document 1-6 Filed 05/28/21   Page 2 of 2 PageID 21
                                       CITATION

                        Cause No. 153-325307-21

         SHAMIKA WHITFIELD


                                  vs.
         CITY OF FORT WORTH


                           ISSUED

       This 19th day of May , 2021

                Thomas A . Wilder
           Tarrant County District Clerk
                 100 N CALHOUN
           FORT WORTH TX 76196-0402

       By                   NATALIE THIGPEN Deputy


       EMMANUEL ALBARADO
       Attorney for: SHAMIKA WHITFIELD
       Phone No . (940)218-6644
       ADDRESS: 4216 N I 35

                  DENTON , TX 76207

                   CIVIL LAW



Illllll lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111 111111111111111 IIIII IIIII IIII 1111
 *15332530721000005*



 SERVICE COPY
